Citation Nr: 1023916	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence exists for service 
connection of an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD. 

3.  Whether new and material evidence exists for service 
connection of athlete's foot, fungus infection (claimed as 
jungle rot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1952 to December 
1955, from February 1956 to March 1962, and from March 1962 
to February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
RO in Montgomery, Alabama, which denied service connection 
for PTSD and athlete's foot.  
 
The issue regarding PTSD on the title page of this decision 
has been framed to include the larger issues of whether new 
and material evidence has been presented to reopen the 
service connection claim for an acquired psychiatric 
disorder, to include PTSD.  When originally denied in a final 
rating action of January 1999, the claim was characterized as 
entitlement to service connection for PTSD.  When the Veteran 
filed his claim in July 2006, he requested consideration of a 
service connection claim for PTSD.  Recent case law provides 
that a claim for a mental health disability includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in 
Clemons, the Board has more broadly characterized the claim 
on appeal.

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the United States Court of Appeals for 
the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  However, 
the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 
(2009) that the focus of the analysis must be whether the 
evidence truly amounted to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter.  

In this case, the Board is broadening the scope of the claim 
because the present claim turns upon essentially the same 
history, factual bases and diagnoses as were considered in 
the prior final rating decision of January 1999 - that the 
Veteran experiences a chronic psychiatric disorder as a 
result of his active service.  As such, the threshold 
question of whether new and material evidence had been 
submitted must be addressed.  It is also noted that in light 
of the Board's decision to reopen the claim and Remand the 
matter to the RO for additional development, there can be no 
prejudice to the Veteran from captioning the issue as such.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 1999, the RO issued a decision that denied 
service connection for a PTSD on the basis that there was no 
evidence of a diagnosis of PTSD; the Veteran did not appeal 
the January 1999 decision within one year of being notified.  

2.  The evidence added to the record since January 1999, when 
viewed by itself or in the context of the entire record 
relates to an unestablished fact that is necessary to 
substantiate the claim for service connection for an acquired 
psychiatric disorder, to include PTSD.





3. In a decision dated in February 2003, the RO confirmed a 
previous RO decision that denied service connection for a 
fungus infection of the feet (claimed as jungle rot), which 
had been based on the finding that there was insufficient 
evidence establishing that a chronic fungus infection of the 
feet had its onset in-service or was otherwise related 
thereto; the Veteran did not appeal the February 2003 
decision within one year of being notified.

4.  The evidence added to the record since February 2003, 
when viewed by itself or in the context of the entire record 
does not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection for athlete's 
foot.


CONCLUSIONS OF LAW

1.  The January 1999 RO decision that denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  The evidence received subsequent to the January 1999 RO 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, have been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  The February 2003 RO decision that denied the reopening 
of the Veteran's claim of entitlement to service connection 
for jungle rot is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.1103, 20.1105 (2009).

4.  The evidence received subsequent to the February 2003 RO 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for 
athlete's foot, fungus infection (claimed as jungle rot), 
have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.   The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  Id. 

The Board notes that previously governing legal criteria 
provided that the failure to provide pre-adjudicative notice 
of any of the necessary duty to notify elements was presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  The Secretary had the burden to show that 
this error was not prejudicial to the Veteran.  Id at 889.  
Lack of prejudicial harm could have been shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id at 887.  However, the United States Supreme Court 
recently held this framework to be inconsistent with the 
statutory requirement that the U.S. Court of Appeals for 
Veterans Claims (Court or CAVC) take 'due account of the rule 
of prejudicial error' under 38 U.S.C.A. § 7261(b)(2).  
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a 
presumed prejudice.  Id.

Regarding the issue of new and material evidence to reopen a 
claim for service connection for an acquired psychiatric 
disability, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Regarding the Veteran's claim to reopen his claim for service 
connection of athlete's foot, the notice letter provided to 
the Veteran in July 2005 included the criteria for reopening 
a previously denied claim and the criteria for establishing 
service connection.  It also advised him of the evidence that 
VA would provide and the evidence that he was expected to 
provide.  He was given the information concerning why the 
claim was previously denied.  Instead, the RO merely 
indicated that his last claim (in 2003) had been denied for 
want of new and material evidence.  The underlying reason for 
the denial was not discussed.  


Nevertheless, it appears through statements made by the 
Veteran that he had knowledge of the evidence necessary to 
establish service connection.  The claim was analyzed in 
detail, and the Veteran provided argument in support of his 
claim.  He specifically argued that he suffers from a fungus 
infection of the feet, which he believed had its onset in 
service.  He admits that he self-treated the condition in 
service, and that the condition is recurrent but not 
constant.  Therefore, the Board finds that any error in 
failure to provide notice of this element is not prejudicial, 
as a reasonable person could be expected to understand the 
type of evidence needed to substantiate the Veteran's claims, 
as was demonstrated by the Veteran.  See Shinseki v. Sanders, 
supra.  Based on the foregoing, the Board finds that any VCAA 
notice error in this case has been rendered harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As to the duty to assist, the Veteran's service, VA, and 
private treatment records have been obtained and associated 
with the claims file. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Board notes that a VA examination regarding the claim to 
reopen is not required.  In this regard, the Board is denying 
the request to reopen the claim.  VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim such as in a case where the claimant 
lacks legal eligibility for the benefit sought. 38 C.F.R. § 
3.159(c)(4), (d) (2009).

The Board observes that the Veteran's VA treatment records 
contain references to his receipt of benefits from the Social 
Security Administration.  The Veteran, however, did not 
report to VA that there are Social Security Administration 
(SSA) records that would be pertinent to his claim.  In Golz 
v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court 
noted that 38 U.S.C.A. § 5103A did not require VA to obtain 
all medical records or all SSA disability records, only those 
that are relevant to the Veteran's claim.  The Court also 
stated that VA was not required to obtain records in every 
case in order to rule out their relevance.  Rather, the 
standard is: as long as a reasonable possibility exists that 
the records are relevant to the veteran's claim, VA is 
required to assist the veteran in obtaining the identified 
records.  In this instance, the Veteran himself did not 
identify any SSA records that would be relevant to his claims 
and in fact he reported that the SSA benefits are due to his 
mental disability.  The Board, therefore, concludes that the 
record does not establish a reasonable possibility that there 
are such records that are relevant to his claim regarding a 
foot fungus.  Thus, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

The Board finds that all necessary development has been 
accomplished regarding his claim to reopen, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim to 
reopen.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

New and Material Evidence

The Veteran is claiming service connection for PTSD and a 
fungus infection of the feet which were previously denied by 
the RO in January 1999.  Thereafter, in February 2003, the RO 
denied the Veteran's petition to reopen the claim for service 
connection for a fungus infection of the feet.  He did not 
appeal either of these decisions and the decisions became 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1103 (2009).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

	PTSD

The Veteran filed his claim for service connection for PTSD 
in May 1998 and it was subsequently denied in January 1999 on 
the merits.  The evidence of record at the time of the last 
final denial in January 1999 included the Veteran's lay 
statements, service personnel records, service treatment 
records, outpatient treatment records, private treatment 
records, and an August 1998 VA examination.   The RO denied 
the claim based on the finding that the Veteran had not 
submitted evidence of a current diagnosis of PTSD.  As 
discussed above, the claim has been recharacterized to more 
properly embrace the scope of the Veteran's claim.

The evidence added to the record since the January 1999 
decision consists of the Veteran's statements, VA outpatient 
treatment records, and mental hospital treatment records.  Of 
note, during the course of the appeal, the records show that 
the Veteran has been diagnosed as having adjustment disorder 
and depression.  Further, the Veteran's most recent VA 
examination indicated that he had been taking medication, 
Zoloft, to treat his mental health since 2004.  The new 
evidence also includes psychiatric records dated in July 1966 
that document the diagnosis and treatment for psychoneurotic 
reaction and depressive reaction.  Subsequent records reveal 
that the Veteran was diagnosed with schizophrenia in February 
1975, an indication that a few days prior to being admitted 
to the private hospital he was discharged from a "Veteran's 
Hospital," and that he had been admitted to the private 
hospital approximately six times in the 10 years prior to 
1975.  The earliest hospitalization was in June 1965.  

The above VA and private treatment records appear to support 
the Veteran's statements of chronicity of symptomatology of 
mental illness.

Based on the foregoing, the Board finds that the new evidence 
relates to unestablished facts necessary to substantiate the 
claim, that of a current disability and causal connection to 
service or chronicity of sympotomatology.  As such, it is 
found to be material.  Accordingly, the Veteran's request to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is granted.  

        Athlete's Foot, Fungus Infection

The Veteran filed his claim for service connection for jungle 
rot in May 1998 and it was subsequently denied in January 
1999 on the merits.  The RO determined that there was no 
evidence of a chronic skin disorder of the feet in service or 
post-service.  The Veteran did not appeal the decision.  
Subsequently, he filed a claim to reopen his claim for jungle 
rot, in October 2002.  The claim was denied in February 2003 
on the basis that there was no objective evidence of a 
relationship between the Veteran's current toenail fungus and 
service and that his other foot symptoms were more likely 
related to diabetes, not a fungus infection.  The Veteran did 
not appeal and the decision became final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2009).

The evidence of record at the time of the last final denial 
in February 2003 included the Veteran's lay statements, 
service personnel records, service treatment records, 
outpatient treatment records, private treatment records, and 
a February 2003 VA examination.  

The evidence added to the record since the February 2003 
decision consists of the VA outpatient treatment records, 
mental hospital treatment records, and a letter from a 
private podiatrist.  Because the information listed above had 
not previously been submitted to agency decision-makers and 
is not cumulative or redundant of other evidence of record, 
the evidence is new under 38 C.F.R. § 3.156(a), however, it 
is not material.  This is so because it does not relate the 
Veteran's current toenail fungus and/or neurological symptoms 
to service.   Indeed, the Board draws attention to the fact 
that treatment records from the 1960s and 1970s are silent to 
findings of a chronic disability of the feet.  The letter 
from the private podiatrist, which identifies the Veteran as 
having mycotic nails and peripheral neuropathy of the feet, 
does not attribute either condition to his active service.

With regard to the Veteran's lay statements, the Board finds 
these statements are not new because they are duplicative of 
the Veteran's prior contentions regarding continuity of 
symptomatology and chronicity.  In essence, the Veteran 
maintains that he developed a skin fungus of the feet in 
service, that he essentially treated the condition himself, 
and that he has been suffering chronic pain in his feet since 
that time.   The Veteran is essentially reiterating arguments 
he made prior to the RO previously denying this claim in 1999 
and this cannot be considered new evidence.  See Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence); see also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Accordingly, as the evidence is not new and material, the 
claim is not reopened.  

ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is granted.  

Claim to reopen the claim for service connection of athlete's 
foot, fungus infection (claimed as jungle rot) is denied.  

	
REMAND

Having determined that the PTSD claim should be reopened, the 
Board finds that additional development is required in order 
to satisfy VA's obligations under the VCAA.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran's claim for service connection for an acquired 
psychiatric disorder focuses on his allegation that he 
suffers from PTSD.   However, as discussed above, the record 
also shows that the Veteran has been treated for multiple 
psychiatric disorders, to include adjustment disorder, 
depressive disorder, psychoneurotic reaction, and 
schizoaffective disorder, as early as 1965.  The Veteran, 
through his representative, therefore argues that service 
connection is warranted for an acquired psychiatric disorder 
based on continuity of symptomatology and/or chronicity.

Recognition is given to the fact that, on recent VA 
examination in December 2009, the VA examiner noted that the 
Veteran has been treated with Zoloft, a medication designated 
for mental health, since 2004 and then also noted as her 
basis for a lack of a current diagnosis, that the Veteran has 
not been treated for a mental illness since 2004.   Based on 
the Veteran not having a present diagnosis of a psychiatric 
disability, the RO denied the Veteran's claim for service 
connection.  However, as noted, the record contains VA 
treatment records indicating that the Veteran was treated for 
adjustment disorder and depressive disorder during the 
appeals period.   In this regard, the Court held that the 
requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim even if resolved prior to VA's final adjudication.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

Under it's duty to assist, VA must provide a compensation and 
pension examination to a Veteran when the information and 
evidence of record (1) contains competent lay or medical 
evidence of a currently diagnosed disability; (2) establishes 
that the Veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease listed in 
38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during 
the applicable presumptive period if the Veteran has the 
required service to trigger the presumption; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service. 38 C.F.R. § 3.159(c)(4)(i) (2009).  Given the change 
in the characterization of the issue on appeal as per Clemons 
and questions as to the true nature of the Veteran's 
psychiatric health, the Board finds that another VA 
examination is required.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).



The Veteran has indicated that he is receiving Social 
Security benefits due to his mental disorder.  Under 38 
U.S.C.A § 5103A(c)(3), VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary 
to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006).   In this regard, a copy of any Social Security 
Administration award decision and records underlying that 
decision have not been obtained.  See Lind v. Principi, 3 
Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  Although not dispositive as to an issue that must be 
resolved by VA, any relevant findings made by the Social 
Security Administration are evidence which must be 
considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These 
records are necessary for review before a decision may be 
made regarding his claims.  

The Board recognizes that the RO has already made attempts to 
obtain these records from the Social Security National 
Records Center as well as the Social Security office in 
Mobile, Alabama; however, a further attempt to obtain these 
records should be undertaken.  All efforts to obtain these 
records must be made until it is established that further 
efforts would be futile.  See 38 C.F.R. § 3.159(c)(2) (2009).

Lastly, to ensure all records are available, records should 
be obtained from the VA medical center where the Veteran 
receives treatment for his acquired psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain a copy of any Social Security 
Administration decision regarding 
disability benefits for the Veteran.  
All the medical treatment records from 
the Social Security Administration 
that were used in considering the 
Veteran's claim for disability 
benefits should be obtained and 
associated with the claims file.  Any 
negative development should be 
discussed and addressed in the claims 
file.

2.	Obtain VA clinical records from the VA 
outpatient clinic in Mobile, Alabama 
for the period from November 2005 to 
the present.

3.	Obtain records from the Veteran's VA 
hospital admission in January - 
February 1975 in California.   Any 
negative development should be 
discussed and addressed in the claims 
file. 

4.	After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the Veteran to undergo VA psychiatric 
examination.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the 
examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All necessary 
tests and studies (to include 
psychological testing) should be 
accomplished (with all findings made 
available to the psychiatrist prior to 
the completion of his/her report), and 
all clinical findings should be 
reported in detail.  

The VA examiner should determine the 
nature and etiology of his any 
psychiatric disorder(s).  The claims 
folder should be made available to and 
reviewed by the examiner and such 
review should be noted in the 
examination report.  All indicated 
studies should be performed and all 
findings should be reported in detail.  

     The examiner should render an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
currently diagnosed psychiatric 
disorder, to include schizophrenia, 
adjustment disorder, or depression, 
had its onset in service or within one 
year of service discharge or is 
otherwise etiologically related to 
service.  The rationale for all 
opinions expressed should be provided 
in a legible report.  
	
	If the examiner cannot provide an 
opinion without resorting to mere 
speculation, such should be stated 
with supporting rationale.

5.	After completing the above actions, 
and any other development as may be 
indicated by any response received as 
a consequence of the actions taken in 
the paragraphs above, the Veteran's 
claim must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case (SSOC) must be 
provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


